
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2781
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 20, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Wild and Scenic Rivers Act to
		  designate segments of the Molalla River in Oregon, as components of the
		  National Wild and Scenic Rivers System, and for other
		  purposes.
	
	
		1.Designation of wild and
			 scenic river segmentsSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding
			 at the end the following:
			
				(___)Molalla river,
				OregonThe following segments
				in the State of Oregon, to be administered by the Secretary of the Interior as
				a recreational river:
					(A)Molalla RiverThe approximately 15.1 miles from the
				southern boundary line of section 19, Township 7 south, Range 4 east downstream
				to the edge of the Bureau of Land Management boundary in section 7, Township 6
				south, Range 3 east.
					(B)Table Rock Fork Molalla
				RiverThe approximately 6.2
				miles from the easternmost Bureau of Land Management boundary line in the
				northeast quarter of section 4, Township 7 south, Range
				4 east downstream to the confluence with the Molalla
				River.
					.
		
	
		
			Passed the House of
			 Representatives November 19, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
